If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                revision until final publication in the Michigan Appeals Reports.




                        STATE OF MICHIGAN

                         COURT OF APPEALS



DENISHIO JOHNSON,                                                FOR PUBLICATION
                                                                 November 21, 2019
             Plaintiff-Appellant,                                9:00 a.m.
V                                                                No. 330536
                                                                 Kent Circuit Court
CURTIS VANDERKOOI, ELLIOTT BARGAS,                               LC No. 14-007226-NO
and CITY OF GRAND RAPIDS,

             Defendants-Appellees.


KEYON HARRISON,

             Plaintiff-Appellant,
V                                                                No. 330537
                                                                 Kent Circuit Court
CURTIS VANDERKOOI and CITY OF GRAND                              LC No. 14-002166-NO
RAPIDS,

             Defendants-Appellees.


                                       ON REMAND

Before: BOONSTRA, P.J., and O’BRIEN and LETICA, JJ.

BOONSTRA, P.J.

      These consolidated appeals1 are back before this Court on remand from our Supreme
Court. The Supreme Court directed that we determine “whether [the challenged policies]


1
 See Johnson v VanderKooi, unpublished order of the Court of Appeals, issued November 30,
2018 (Docket Nos. 330536 & 330537).



                                             -1-
violated plaintiffs’ Fourth Amendment right to be free from unreasonable searches and seizures.”
Johnson v VanderKooi, 502 Mich. 751, 780; 903 NW2d 843 (2017). We conclude, under current
caselaw, that they did not, and that plaintiffs’ Fourth Amendment rights were not violated by the
on-site taking of photographs and fingerprints based on reasonable suspicion (i.e., during valid
Terry2 stops). We therefore affirm the trial court’s orders granting summary disposition in favor
of defendant City of Grand Rapids (the City) in these matters.

                    I. PERTINENT FACTS AND PROCEDURAL HISTORY

      The facts underlying these appeals are set forth in detail in our previous opinions.3 Our
Supreme Court summarized the relevant underlying facts as follows:

                 These consolidated cases arise from two separate incidents where
         plaintiffs were individually stopped and questioned by Grand Rapids Police
         Department (GRPD) officers. During these stops, plaintiffs’ photographs and
         fingerprints were taken in accordance with the GRPD’s “photograph and print”
         (P&P) procedures. . . .

                                              * * *

                 The P&Ps giving rise to these lawsuits took place during two separate
         incidents. At the time of the incidents, each GRPD patrol officer was assigned as
         a part of their standard equipment a camera, a fingerprinting kit, and GRPD “print
         cards” for storing an individual’s copied fingerprints. Generally speaking, a P&P
         involved an officer’s use of this equipment to take a person’s photograph and
         fingerprints whenever an officer deemed the P&P necessary given the facts and
         circumstances. After a P&P was completed, the photographs were uploaded to a
         digital log. Completed print cards were collected and submitted to the Latent
         Print Unit. Latent print examiners then checked all the submitted fingerprints
         against the Kent County Correctional Facility database and the Automated
         Fingerprint Identification System. After being processed, the cards were filed and
         stored in a box according to their respective year.

                 The first incident giving rise to these lawsuits involved the field
         interrogation of plaintiff Denishio Johnson. On August 15, 2011, the GRPD
         received a tip that a young black male, later identified as Johnson, had been
         observed walking through an athletic club’s parking lot and peering into vehicles.
         Officer Elliott Bargas responded to the tip and initiated contact with Johnson.
         Johnson, who had no identification, told Bargas that he was 15 years old, that he


2
    Terry v Ohio, 392 U.S. 1, 30; 88 S. Ct. 1868; 20 L. Ed. 2d 889 (1968).
3
  See Johnson v VanderKooi, 319 Mich. App. 589; 903 NW2d 843 (2017); Harrison v
VanderKooi, unpublished per curiam opinion of the Court of Appeals, issued May 23, 2017
(Docket No. 330537).


                                                -2-
       lived nearby, and that he used the parking lot as a shortcut. Bargas was skeptical
       of Johnson’s story, and being aware of several prior thefts in and near the parking
       lot, he decided to perform a P&P to see if any witnesses or evidence would tie
       Johnson to those crimes. After Johnson’s mother arrived and verified his name
       and age, Johnson was released. At some point during this process, Captain Curtis
       VanderKooi arrived and approved Bargas’s actions. Johnson was never charged
       with a crime.

               The second event occurred on May 31, 2012, after VanderKooi observed
       Keyon Harrison, a young black male, walk up to another boy and hand him what
       VanderKooi believed was a large model train engine. Suspicious of the hand-off,
       VanderKooi followed Harrison to a park. After initiating contact, VanderKooi
       identified himself and questioned Harrison. Harrison, who had no identification,
       told VanderKooi that he had been returning the train engine, which he had used
       for a school project. VanderKooi, still suspicious, radioed in a request for another
       officer to come take Harrison’s photograph. Sergeant Stephen LaBrecque arrived
       a short time later and performed a P&P on Harrison, despite being asked to take
       only a photograph. Harrison was released after his story was confirmed, and he
       was never charged with a crime.

               Johnson and Harrison subsequently filed separate lawsuits in the Kent
       Circuit Court, and the cases were assigned to the same judge. Plaintiffs argued, in
       part, that the officers and the City were liable pursuant to 42 USC 1983 for
       violating plaintiffs’ Fourth and Fifth Amendment rights when the officers
       performed P&Ps without probable cause, lawful authority, or lawful consent.
       Both plaintiffs also initially claimed that race was a factor in the officers’
       decisions to perform P&Ps, though Johnson later dropped that claim.

               In two separate opinions, the trial court granted summary disposition in
       favor of the City pursuant to MCR 2.116(C)(10) [no genuine issue of material
       fact] and in favor of the officers pursuant to MCR 2.116(C)(7) [governmental
       immunity], (10), and (I)(2) [opposing party entitled to judgment]. Plaintiffs
       individually appealed by right in the Court of Appeals. . . . [Johnson v
       VanderKooi, 502 Mich. 751, 757-759; 903 NW2d 843 (2017) (footnote omitted).]

        In our previous opinions, we affirmed the trial court’s orders granting summary
disposition in favor of the individual defendants and the City. Johnson v VanderKooi, 319 Mich
App 589; 903 NW2d 843 (2017); Harrison v VanderKooi, unpublished per curiam opinion of the
Court of Appeals, issued May 23, 2017 (Docket No. 330537). Relevant to the issue now before
us on remand, we concluded in Part III of each opinion that “plaintiffs did not demonstrate that
any of the alleged constitutional violations resulted from a municipal policy or a custom so
persistent and widespread as to practically have the force of law,” Johnson, 502 Mich. at 760, and
we therefore affirmed the trial court’s orders granting summary disposition in favor of the City.
See, e.g., Johnson, 319 Mich. App. at 626-628 (holding that “plaintiff did not establish a genuine
issue of material fact that his alleged deprivation was caused by an unwritten custom or policy
‘so persistent and widespread as to practically have the force of law.’ ”), quoting Connick v


                                               -3-
Thompson, 563 U.S. 51, 61; 131 S. Ct. 1350; 179 L. Ed. 2d 417 (2011). Plaintiffs thereafter filed a
joint application for leave to appeal to our Supreme Court.4

       Our Supreme Court directed that oral argument be scheduled on whether to grant the
application or take other action, and ordered that the parties file supplemental briefs addressing
“whether any alleged violation of the plaintiffs’ constitutional rights were [sic] the result of a
policy or custom instituted or executed by [the City].” Johnson v VanderKooi, 501 Mich. 954;
905 NW2d 233 (2018). Subsequently, after supplemental briefing and oral argument, the
Supreme Court reversed Part III of this Court’s opinions, stating:

       In summary, we hold that it has been conclusively established by the City’s
       concession that there exists a custom of performing a P&P during a field
       interrogation when an officer deems it appropriate. We further hold that, even
       without the City’s concession as to the existence of a custom, the City’s
       admissions, the officers’ testimony, the GRPD manual, and the training materials,
       when viewed in the light most favorable to plaintiffs, are sufficient to create a
       genuine issue of material fact as to whether the City’s custom has become an
       official policy. Genuine issues of material fact also remain concerning causation.
       Therefore, the Court of Appeals erred by affirming the trial court’s order granting
       summary disposition based on the Court’s conclusion that the alleged
       constitutional violations were not the result of a policy or custom of the City. We
       express no opinion with regard to whether plaintiffs’ Fourth Amendment rights
       were violated. Therefore, we reverse Part III of the Court of Appeals’ opinion in
       both cases. [Johnson, 502 Mich. at 781.]

        Because this Court, in its earlier opinions, had not reached the issue of whether plaintiffs’
Fourth Amendment rights were violated by the P&P procedure, the Supreme Court remanded
these cases to this Court “to determine whether the P&Ps at issue here violated plaintiffs’ Fourth
Amendment right to be free from unreasonable searches and seizures.” Id. at 780. We
subsequently issued an order directing the parties to file supplemental briefs “limited to issues in
the scope of the remand from the Michigan Supreme Court.”5 The parties filed supplemental


4
  Plaintiffs did not challenge our holdings that the individual police officers were entitled to
qualified immunity, that the P&Ps did not violate plaintiffs’ rights under the Fifth Amendment,
that the trial court properly struck each plaintiff’s proposed expert witness and, in Harrison, that
the record did not support the equal-protection claim. See Johnson, 502 Mich. at 760 n 3.
Additionally, plaintiffs did not challenge our holding in Harrison that the Terry stop in that case
was itself valid, or our holding in Johnson that the trial court did not abuse its discretion by
declining to read Johnson’s general Fourth Amendment allegation as providing sufficient notice
to defendants that he was asserting a challenge to the Terry stop in that case. These holdings
stand as the law of the case. See Bennett v Bennett, 197 Mich. App. 497, 499; 496 NW2d 353
(1992).
5
 See Johnson v VanderKooi, unpublished order of the Court of Appeals, entered September 11,
2018 (Docket Nos. 330536 & 330537).


                                                -4-
briefs in accordance with that order, and we have additionally considered the arguments
presented in those briefs.

                                  II. STANDARD OF REVIEW

        We review de novo preserved questions of constitutional law. Hardrick v Auto Club Ins
Ass’n, 294 Mich. App. 651, 685; 819 NW2d 28 (2011).

                                         III. ANALYSIS

                            A. FRAMING THE ISSUE BEFORE US

        Our Supreme Court directed us to determine on remand “whether the P&Ps at issue here
violated plaintiffs’ Fourth Amendment right to be free from unreasonable searches and seizures.”
Johnson, 502 Mich. at 781. The question before us, therefore, is whether the P&Ps were
constitutionally permissible. In answering that question, it is necessary first to precisely identify
the nature of plaintiffs’ claim relating to the P&Ps. Indeed, our Supreme Court has already done
so, describing plaintiffs as arguing “that the record demonstrated that the City had a policy or
custom of performing P&Ps without probable cause during investigatory stops . . ., which may
be based on reasonable suspicion of criminal conduct, and that execution of that policy or custom
violated their Fourth Amendment rights.” Johnson, 501 Mich. at 760. In other words, the
linchpin of plaintiffs’ claim was, is, and remains that the City’s policy or custom was
unconstitutional because it allowed P&Ps to be conducted on the basis of reasonable suspicion
alone, rather than on the more stringent requirement of probable cause. And in their
supplemental briefs in this Court, plaintiffs similarly encapsulated their constitutional argument
as follows: “Taking fingerprints without consent is a Fourth Amendment search, and thus
unconstitutional when performed as part of a Terry stop without probable cause.”6




6
  It is worth noting that the policy or custom at issue, i.e., conducting P&Ps based on reasonable
suspicion alone, does not even come into play when probable cause to arrest a suspect exists.
Probable cause to arrest (and to therefore conduct searches incident to arrest) provides both
constitutional and statutory bases for the taking of photographs and fingerprints independent of
any municipal policy or custom. See Maryland v King, 569 U.S. 435, 461; 133 S. Ct. 1958; 186 L
Ed 2d 1 (2013) (“the Fourth Amendment allows police to take certain routine ‘administrative
steps incident to arrest—i.e., . . . book[ing], photograph[ing], and fingerprint[ing.’ ”); see also.
MCL 28.243 (1) (“upon the arrest of a person for a felony or for a misdemeanor . . . the arresting
law enforcement agency in this state shall collect the person’s biometric data”); MCL 28.241a
(defining “biometric data” as including “[f]ingerprint images” and “[d]igital images recorded
during the arrest or booking process”); People v Gill, 31 Mich. App. 395, 399; 187 NW2d 707
(1971) (“Since the arrest was constitutionally permissible the subsequent fingerprinting was
valid. . . . Given a valid arrest and providing the police conduct does not ‘shock the conscience’
of the court, it is entirely proper to fingerprint the accused.”) (citations and footnote omitted).


                                                -5-
        We note parenthetically that Justice WILDER, joined by Justices MARKMAN and ZAHRA,
stated in a concurring opinion that they would “specifically direct the Court of Appeals to decide
on remand whether the complained-of ‘policy or custom’ was facially unconstitutional.”
Johnson, 502 Mich. at 792 (WILDER, J., concurring).

               A local government entity violates § 1983 where its official policy or
       custom actually serves to deprive an individual of his or her constitutional rights.
       A city’s custom or policy can be unconstitutional in two ways: 1) facially
       unconstitutional as written or articulated, or 2) facially constitutional but
       consistently implemented to result in constitutional violations with explicit or
       implicit ratification by city policymakers. [Gregory v City of Louisville, 444 F3d
       725, 752 (CA 6, 2000), citing Monell v New York City Dep’t of Soc Servs, 436 U.S.
658, 692-94; 98 S. Ct. 2018; 56 L. Ed. 2d 611 (1978) (citations omitted).]

        While the majority did not frame the issue in the fashion suggested by the concurring
Justices, it stated, in response to the concurrence, that its opinion “should not be read as implying
that whether the policy or custom identified by plaintiffs is facially constitutional or facially
unconstitutional is irrelevant to this case as a whole,” noting this Court “has yet to determine
whether a constitutional violation occurred, much less whether the City’s policy or custom is
facially unconstitutional,” id. at 780 n 14. The Court also noted that it was “express[ing] no
opinion with regard to whether plaintiffs’ Fourth Amendment rights were violated.” Id. at 781.

        We interpret our Supreme Court’s direction to mean that we should determine whether
the specific conduct authorized by the City’s policy or custom, i.e., the conducting of P&Ps on
the basis of reasonable suspicion (rather than probable cause), resulted in a constitutional
violation. However, in addressing that question, we note that, in his concurring opinion, Justice
WILDER observed that plaintiffs have disavowed the “deliberate indifference standard” necessary
to prove their claim if the custom or policy at issue is facially lawful. Johnson, 502 Mich. at 790
(WILDER, J., concurring); see also Bd of County Comm’rs v Brown, 520 U.S. 397, 407; 117 S. Ct.
1382; 137 L. Ed. 2d 626 (1997) (“[A] plaintiff seeking to establish municipal liability on the
theory that a facially lawful municipal action has led an employee to violate a plaintiff’s rights
must demonstrate that the municipal action was taken with ‘deliberate indifference’ as to its
known or obvious consequences.”).7 Specifically, Justice WILDER noted:

       Plaintiffs stated in their appellate brief that the municipality’s failure to act was
       not at issue in this case. Plaintiffs’ reply brief stated that the deliberate
       indifference standard was inapplicable. And in oral argument, plaintiffs explicitly
       disavowed the need to demonstrate deliberate indifference. [Johnson, 502 Mich.
       at 790 n 5 (WILDER, J., concurring)]


Consequently, the P&P policy or custom at issue in this case is only relevant in the absence of
probable cause.
7
 The Supreme Court majority found it “unnecessary to adopt or reject that interpretation of the
controlling Supreme Court cases.” Johnson, 501 Mich. at 777.


                                                -6-
        Our review of the record confirms this. Moreover, the arguments presented by plaintiffs
in their supplemental briefs on remand to this Court are, in our judgment, consistent with a
purely “facial” (not an “as applied’) constitutional challenge to the P&Ps.8 That is because
plaintiffs’ challenge is not that a municipal policy or custom, though constitutional, was
improperly applied in their particular cases in an unconstitutional manner. Rather, plaintiffs’
position is that because the policy or custom authorized the conducting of P&Ps without
probable cause, the policy or custom was itself necessarily and inherently, i.e., facially,
unconstitutional. In other words, plaintiffs’ claim is expressly that the policy or custom was
itself unconstitutional because it authorized P&Ps on less than probable cause. That, in our
judgment, is by its very nature a facial challenge.9 While our Supreme Court majority has not
yet taken a position on that characterization,10 our judgment is that, by framing the alleged
constitutional infirmity as the authorization of P&Ps in the absence of probable cause, the
constitutional challenge is necessarily a facial one. A facially unconstitutional custom or policy
is one that may not be applied constitutionally in any circumstance. See In re Request for
Advisory Opinion Regarding Constitutionality of 2005 PA 71, 479 Mich. 1, 11; 740 NW2d 444
(2007). Consequently, and because plaintiffs’ framing of the issue requires us to determine
whether the employment of the P&Ps without probable cause constitutes a “search” under the
Fourth Amendment, we conclude that our resolution of these cases on remand requires us to
determine whether the P&Ps were facially constitutional.


8
 We therefore agree with plaintiffs that the deliberate indifference standard does not apply here.
And because plaintiffs’ constitutional challenge is purely a facial one (not an as-applied one), we
need not decide the question that appears to have divided our Supreme Court, i.e., whether the
deliberate indifference standard necessarily applies to every as-applied constitutional challenge.
9
  We appreciate that our Supreme Court has held that “a policy or custom that authorizes, but
does not require, police officers to engage in specific conduct may form the basis for municipal
liability” and that “when an officer engages in the specifically authorized conduct, the policy or
custom itself is the moving force behind an alleged constitutional injury arising from the
officer’s actions.” Johnson, 501 Mich. at 757. However, the mere fact that individual officers
have discretion over whether and when to implement an allegedly constitutionally infirm policy
or custom (here, to conduct a P&P without probable cause) does not transform the constitutional
challenge from a facial one into an as-applied one. To the contrary, the challenge remains to the
policy or custom itself, not to the manner in which it was applied in a particular circumstance.
To conclude otherwise would effectively hold a municipality liable whenever an individual
officer decides to implement a challenged policy or custom. As our Supreme Court has
recognized, however, that is not and cannot be the law. Johnson, 501 Mich. at 763 (“[municipal]
liability may not be based on a respondeat superior theory”) (citations omitted).
10
   The Supreme Court majority concluded that “whether plaintiffs specifically claim that the
P&P policy is itself facially unconstitutional is beside the point for the purposes of determining
whether the . . . alleged violation of the plaintiffs’ constitutional rights was the result of a policy
or custom instituted or executed by the City.” Johnson, 501 Mich. at 779-780. It did not,
however, make any judgment about whether plaintiffs’ constitutional challenge was in fact a
facial one. We conclude that it is.


                                                 -7-
                           B. NO CONSTITUTIONAL VIOLATION

       We conclude that the P&Ps were constitutionally permissible because, under current
caselaw, no constitutionally-protected interest was violated.

       The Fourth Amendment of the United States Constitution guarantees “[t]he right of the
people to be secure in their persons, house, papers, and effects, against unreasonable searches
and seizures . . . .” US Const, Am IV; see also Mapp v Ohio, 367 U.S. 643; 81 S. Ct. 1684; 6 L. Ed.
2d 1081 (1961); People v Slaughter, 489 Mich. 302, 310-311; 803 NW2d 171 (2011).

        When the police obtain physical evidence from a person, the Fourth Amendment is
implicated both in the initial “ ‘seizure’ of the ‘person’ necessary to bring him into contact with
government agents,” and in “the subsequent search for and seizure of the evidence.” United
States v Dionisio, 410 U.S. 1, 8; 93 S. Ct. 764, 769; 35 L. Ed. 2d 67 (1973). Generally, seizure
requires probable cause; however, a “Terry stop,” in which police stop and briefly detain a
person based on a “reasonable suspicion” that criminal activity may have occurred, is
permissible without probable cause. Terry, 392 U.S. at 30. Therefore, “[t]he brief detention of a
person following an investigatory stop is considered a reasonable seizure if the officer has a
‘reasonably articulable suspicion’ that the person is engaging in criminal activity.” People v
Oliver, 464 Mich. 184, 192; 627 NW2d 297 (2001), quoting People v LoCicero (After Remand),
453 Mich. 496, 501-502; 556 NW2d 498 (1996).

        A person detained during a valid Terry stop does not lose the Fourth Amendment’s
protection against unreasonable searches, which applies to all seizures of a person, including
seizures that involve only a brief detention, short of a traditional arrest. People v Shabaz, 424
Mich. 42, 52; 378 NW2d 451 (1985). A search is unreasonable if it is not supported by a warrant
or an exception to the warrant requirement; in either case, probable cause is still required. See
People v Davis, 443 Mich. 261, 265-266; 505 NW2d 201 (1993).11 Plaintiffs do not dispute that
they were detained in the course of a valid Terry stop. Therefore, the issue before us is whether
either the fingerprinting portion or the photographing portion of the P&P procedure was a
“search” under the Fourth Amendment. We conclude under current caselaw that they were not.

        The United States Supreme Court has never explicitly decided whether the act of taking a
person’s fingerprints or photograph by police is “a search” under the Fourth Amendment. See
Maryland v King, 569 U.S. 425, 477; 133 S. Ct. 1958; 186 L. Ed. 2d 1 (2013) (SCALIA, J.,
dissenting) (“The Court does not actually say whether it believes that taking a person’s
fingerprints is a Fourth Amendment search, and our cases provide no ready answer to that




11
   An officer may, in the course of a Terry stop, conduct a “pat-down” for weapons based on a
reasonable suspicion that the person is armed and dangerous. People v Champion, 452 Mich. 92,
99; 549 NW2d 849 (1996). No party argues that we should analyze the P&Ps under our
jurisprudence related to this “stop-and-frisk” exception.


                                                -8-
question.”).12 We nonetheless must take heed of what the Supreme Court has said on the subject,
even if in dicta. See FEB Corp v United States, 818 F 3d 661, 690 n 10 (CA 11, 2016) (stating
that “dicta from the Supreme Court is not something to be lightly cast aside, but rather is of
considerable persuasive value”) (quotation marks and citations omitted); Surefoot, LC v Sure
Foot Corp, 531 F3d 1236, 1243 (CA 10, 2008) (noting that lower federal courts are “bound by
Supreme Court dicta almost as firmly as by the Court’s outright holdings”) (quotation marks and
citation omitted).

       The Supreme Court has stated, for example, that “[w]hat a person knowingly exposes to
the public, even in his own home or office, is not a subject of Fourth Amendment protection.”
United States v Katz, 389 U.S. 347, 351; 88 S. Ct. 507; 19 L. Ed. 2d 576 (1967).13 And, while the
Court has stopped short of deciding the issue, it has on more than one occasion suggested that
obtaining fingerprints during Terry stops may be permissible, at least in certain circumstances.

       In Davis v Mississippi, 394 U.S. 721, 727; 89 S. Ct. 1394; 22 L. Ed. 2d 676 (1969), the Court
suggested, albeit in dicta, that “[d]etentions for the sole purpose of obtaining fingerprints” could,
“under narrowly defined circumstances, be found to comply with the Fourth Amendment even
though there is no probable cause in the traditional sense.”14 Later, in United States v Dionisio,
410 U.S. 1, 14; 93 S. Ct. 764; 35 L. Ed. 2d 67 (1973), the Court stated, in the context of a compelled
voice exemplar:

       The physical characteristics of a person’s voice, its tone and manner, as opposed
       to the content of a specific conversation, are constantly exposed to the public.
       Like a man's facial characteristics, or handwriting, his voice is repeatedly
       produced for others to hear. No person can have a reasonable expectation that
       others will not know the sound of his voice, any more than he can reasonably




12
  The Supreme Court in King held that the taking of a DNA sample by buccal swab, incident to
a lawful arrest, was “like fingerprinting and photographing” a reasonable procedure that was
permissible under the Fourth Amendment. King, 133 S. Ct. at 465-466.
13
   In Katz, the defendant successfully challenged the prosecution’s introduction of “evidence of
[the defendant’s] end of [a] telephone conversation, overheard by FBI agents who had attached
an electronic listening and recording device to the outside of the public telephone booth from
which he had placed his calls.” Katz, 389 U.S. at 348.
14
  The Davis Court ultimately concluded that the transport of the defendant unwillingly from his
home to the police station for the purposes of fingerprinting and interrogation was a “seizure”
requiring probable cause. The Court explicitly did not determine whether, during a criminal
investigation, fingerprints could be obtained in the absence of probable cause. Davis, 394 U.S. at
728.


                                                -9-
       expect that his face will be a mystery to the world. [Id., 410 U.S. at 14, citing Katz,
389 U.S. at 351.]15

The Dionisio Court also likened a voice exemplar to a fingerprint, thereby again suggesting that
the taking of fingerprints is not a search under the Fourth Amendment. Id. at 15 (“this is like the
fingerprinting in Davis, where, though the initial dragnet detentions were constitutionally
impermissible, we noted that the fingerprinting itself ‘involves none of the probing into an
individual’s private life and thoughts that marks an interrogation or search.’ ”), citing to Davis,
394 U.S. at 727.

        Still later, in Hayes v Florida, 470 U.S. 811, 186-187; 105 S. Ct. 1643; 84 L. Ed. 2d 705
(1985), the Court again suggested, but did not decide,16 that the Fourth Amendment could permit
the taking of fingerprints in the field based on reasonable suspicion:

       There is . . . support in our cases for the view that the Fourth Amendment would
       permit seizures for the purpose of fingerprinting, if there is reasonable suspicion
       that the suspect has committed a criminal act, if there is a reasonable basis for
       believing that fingerprinting will establish or negate the suspect’s connection with
       that crime, and if the procedure is carried out with dispatch.

        Several federal courts have declared that the taking of photographs and fingerprints by
the police is not a search. See, e.g., United States v Farias-Gonzalez, 556 F3d 1181, 1188 (CA
11, 2009) (“The police can obtain both photographs and fingerprints without conducting a search
under the Fourth Amendment.”); United States v Fagan, 28 M.J. 64, 66 (1989) (“[P]eople
ordinarily do not have enforceable expectations of privacy in their physical characteristics which
are regularly on public display, such as facial appearance, voice and handwriting exemplars, and
fingerprints.”); In re Grand Jury Proceedings, 686 F2d 135, 139 (CA 3, 1982) (“[F]ingerprints
can be subject to compelled disclosure by the grand jury without implicating the Fourth
Amendment . . . .”); United States v Sechrist, 640 F2d 81, 86 (CA 7, 1981) (“The taking of a




15
   In Dionisio, the voice exemplars were compelled by court orders issued under 18 USC 2518.
The judge issuing such an order is required to determine that probable cause exists to believe that
the individual affected by the order has committed, is committing, or will commit a particular
offense. 18 USC 2518(3). The Court in Dionisio therefore did not face the issue of lack of
probable cause that is present here. Nonetheless, the Court did make clear its conclusion that a
grand jury’s “directive to make a voice recording” did not “infringe[] upon any interest protected
by the Fourth Amendment.” Dionisio, 410 U.S. at 15.
16
   The Hayes Court held that detention and transport to the police station for the purposes of
fingerprinting was the functional equivalent of an arrest; it therefore did not resolve the issue of
whether on-site fingerprinting during an investigatory stop was permissible under the Fourth
Amendment. Hayes, 470 U.S. at 186-187.



                                               -10-
person’s fingerprints simply does not entail a significant invasion of one’s privacy.”).17
However, federal courts have also disapproved of the mass fingerprinting of citizens without any
individual suspicion of criminal activity. See United States v Mitchell, 652 F3d 387, 411 (CA 3,
2011); United States v $124,570 US Currency, 873 F2d 1240, 1247 (CA 9, 1989).

        This Court also has stated that “the taking of fingerprints is not violative of the
prohibition against unreasonable searches and seizures,” in part because “[t]here is no reasonable
expectation of privacy in one’s fingerprints.” Nuriel v Young Women’s Christian Ass’n, 186
Mich. App. 141, 146; 463 NW2d 206 (1990). The Nuriel Court elaborated that “the taking and
furnishing of fingerprints does not represent an invasion of an individual’s solitude or private
affairs.”

        As we noted in Johnson, the issues before the Nuriel Court “did not involve police
contact.” Johnson, 319 Mich. App. at 617. Nonetheless, this statement from Nuriel is
unambiguous and unqualified.          Nuriel is binding on this Court.         MCR 7.215(J)(1).
Consequently, unless the above statements in Nuriel were dicta, Nuriel compels the conclusion
that the taking of fingerprints as part of the P&Ps did not violate the Fourth Amendment. See
Allison v AEW Capital Management, LLP, 481 Mich. 419, 437; 751 NW2d 8 (2008).

        We hold that the referenced determinations in Nuriel were not dicta. “ ‘[O]biter dictum’
is defined as ‘1. an incidental remark or opinion. 2. a judicial opinion in a matter related but not
essential to a case.’ ” Id., quoting Random House Webster's College Dictionary (1997).

        In Nuriel, this Court considered whether the trial court had abused its discretion by
denying the plaintiff’s motion to compel fingerprint samples from nonparties to a civil lawsuit.
The rationale of the trial court in denying that motion was as follows:

       Right now, you can take this on appeal. I do not think you are entitled to take
       fingerprints or blood samples of third parties or parties who are not part of a
       lawsuit. I am concerned about those parties who might be a part of the lawsuit-
       but go out and take fingerprints of other parties, no. I think it is an invasion of
       privacy and constitutionally impermissible. [Nuriel, 186 Mich. App. at 146.]

It was in that context that this Court granted leave to consider whether the trial court had abused
its discretion. And because the only rationale given by the trial court for its ruling was a
constitutional one, it was necessary for this Court to assess the trial court’s constitutional
reasoning to determine whether it reflected an abuse of discretion.

        Only after determining that the trial court’s stated reasoning was erroneous as a matter of
constitutional law did the Nuriel Court ultimately uphold the trial court’s denial of the plaintiff’s


17
   Decisions of lower federal courts are not binding upon this Court, but may be persuasive. See
Abela v General Motors Corp, 469 Mich. 603, 607; 677 NW2d 325 (2004). Although plaintiffs
dismiss these cases with the cursory claim that they either “overstate the Supreme Court’s dicta
or did not actually decide whether fingerprinting was a search,” they offer no contrary authority.


                                                -11-
motion on the basis of a stipulated order between the parties. Id. at 148. We cannot conclude
under the circumstances presented that this Court’s ultimate reliance on an alternative basis for
its ruling converted the Court’s constitutional analysis into mere dicta. To hold otherwise would
essentially mean that a reviewing Court’s rejection of a trial court’s reasoning in a “right result,
wrong reason” case is always dicta, and we decline to so hold. See Gleason v Mich Dep’t of
Transp, 256 Mich. App. 1, 3; 662 NW2d 822 (2003). Moreover, because this Court is an error-
correcting court that is “principally charged with the duty of correcting errors that occurred
below,” Burns v Detroit (On Remand), 253 Mich. App. 608, 615; 660 NW2d 85 (2002) (citation
omitted), the Nuriel Court was required to correct the trial court’s constitutional error, at least
when allowing it to stand could have affected the plaintiff’s rights in the proceedings below.18
Consequently, although it ultimately may have made no difference to the plaintiff’s case, the
Nuriel Court’s correction of the trial court’s error on the constitutional issue presented was not
“incidental” or superfluous to the adjudication of the plaintiff’s appeal, and we therefore reject
plaintiffs’ characterization of it as mere dicta.

        Moreover, even if the Nuriel’s rejection of the trial court’s constitutional holding was
dicta, we find the analysis persuasive. The Nuriel Court’s analysis comports with the statements
to date from the United States Supreme Court and from the other cited federal cases, as well as
other statements from this Court. See People v Hulsey, 176 Mich. App. 566, 569; 440 NW2d 59
(1989) (stating that “[a] defendant has no reasonable expectation of privacy in physical
characteristics such as a fingerprint or a voice print, both of which are constantly exposed to the
public.”); People v Davis, 17 Mich. App. 615; 170 NW2d 274 (1969) (stating that “[f]ingerprints,
like a man’s name, height, color of his eyes, and physiognomy, are subject to non-custodial
police inquiry, report and preservation when reasonable investigation requires, even though
probable cause for arrest may not exist at the moment.”). We therefore conclude that the
fingerprint portion of the P&P procedure employed by the officers in these appeals did not
violate the Fourth Amendment.19



18
   We note that, had the Nuriel Court decided the constitutional issue differently and affirmed the
trial court on the basis of its constitutional ruling, the plaintiff would have been prohibited from
seeking to compel any fingerprint samples from any nonparties; in the words of the trial court,
such a compulsion would have been “an invasion of privacy and constitutionally impermissible.”
Nuriel, 186 Mich. App. at 145. By affirming the trial court on the alternative ground that a
stipulated order barred the particular motion before the trial court, the plaintiff was not subject to
such a broad prohibition. Id. at 148. The Nuriel case therefore does not implicate this Court’s
general rule that we will not “unnecessarily” decide constitutional issues, see J&J Const Co v
Bricklayers & Allied Craftsmen, Local 1, 468 Mich. 722, 734; 664 NW2d 728 (2003), because
had the Nuriel Court left intact the trial court’s ruling, the plaintiff’s rights on remand would at
least potentially have been affected.
19
   Plaintiffs seem to acknowledge that, under current caselaw, a “search” generally involves an
intrusion into a constitutionally-protected area, such as a person’s body or home. See, e.g., Kyllo
v United States, 533 U.S. 27, 34; 121 S. Ct. 2038; 150 L. Ed. 2d 94 (2001) (concluding that the use
of a thermal imager to obtain information about the inside of a home was a search). They


                                                -12-
        Although plaintiffs suggest that this holding would not be consistent with Davis’s
statement that “detention for the sole purpose of obtaining fingerprints . . . might, under narrowly
defined circumstances, be found to comply with the Fourth Amendment” despite a lack of
probable cause, see Davis, 394 U.S. at 727, we find that argument unconvincing. First, the P&P
procedure is not “a detention for the sole purpose of obtaining fingerprints;” rather, it is a tool
used by police during an investigation into potential criminal activity, specifically when an
individual’s identity cannot be confirmed through other means. Moreover, in order to employ
the P&P procedure without the consent of an individual, the officers must seize the individual in
circumstances comprising, at least, a valid Terry stop prompted by a reasonable suspicion; this
opinion does not afford, and should not be read as granting, police officers carte blanche to
perform suspicionless P&Ps on any individual in public who catches their eye. We believe that
these protections are sufficient to satisfy Davis’s “narrowly defined circumstances” requirement.
Moreover, they comport with the Supreme Court’s statement in Hayes that “[t]here is . . . support
in our cases for the view that the Fourth Amendment would permit seizures for the purpose of
fingerprinting, if there is reasonable suspicion that the suspect has committed a criminal act,”
provided that the fingerprinting is reasonably necessary to the investigation and the procedure is
done “with dispatch.” Hayes, 470 U.S. at 186-187.

        The rationale of Nuriel and the other cited cases applies at least equally to the taking of
photographs. A person’s physical appearance is certainly something “a person knowingly
exposes to the public.” Katz, 389 U.S. at 351. Although a person does possess certain property
rights to his or her likeness, at least in a commercial sense, see Doe v Mills, 212 Mich. App. 73,
80; 536 NW2d 824 (1995); see also Lewis v LeGrow, 258 Mich. App. 175, 193; 670 NW2d 675
(2003), we cannot reasonably declare the taking of a photograph of plaintiffs that merely depicts
them as they appeared in public to be a search under the Fourth Amendment. We therefore




therefore primarily confine their argument to what they term “biometric data,” such as
fingerprints, which they assert is constitutionally protected because its collection relies on
technology other than the naked eye. However, the fact that the use of some forms of “sense-
enhancing” technology has been deemed to constitute a search does not mean that all
information that cannot be gleaned using only a human being’s natural senses constitutes a
search, especially when the existing caselaw points in the other direction. Moreover, the
definition of “biometric data” in MCL 28.241a includes such things as scars and tattoos, which
are visible to the naked eye. We conclude that the mere fact that the collection of the
information at issue involves the use of technology does not, itself, convert that collection into a
search under the Fourth Amendment. Plaintiffs have provided no authority to the contrary. And
although plaintiffs argue that the “ever-increasing developmental pace of identification
technology magnifies the civil liberties impact of concluding that using such identification
technologies is not a search,” we must also be cognizant of the United States Supreme Court’s
caution that “[t]he judiciary risks error by elaborating too fully on the Fourth Amendment
implications of emerging technology before its role in society has become clear.” City of
Ontario v Quon, 560 U.S. 746, 759; 130 S. Ct. 2619; 177 L. Ed. 2d 216 (2010).


                                               -13-
conclude that the photograph portion of the P&Ps employed by the officers in these appeals also
did not violate the Fourth Amendment.20

        Because we conclude that the P&Ps did not infringe on plaintiffs’ Fourth Amendment
protections (given that, as plaintiffs concede, they were validly detained) we further conclude
that plaintiffs have failed to satisfy their burden of demonstrating that the custom or policy at
issue here, i.e., the photographing and printing of individuals during an investigatory stop based
on reasonable suspicion but without probable cause, was unconstitutional.

                     IV. RESPONSE TO SUPPLEMENTAL AUTHORITY

       While this case was pending on remand, plaintiffs filed supplemental authority directing
this Court to the Sixth Circuit’s recent decision in Taylor v Saginaw, 922 F3d 328 (CA 6, 2019).
In Taylor, the Sixth Circuit held that the defendant’s practice of making chalk marks on parked
vehicles’ tires to determine whether the vehicles had been parked longer than the posted time
limit was a search under the Fourth Amendment. Taylor, 922 F3d at 322. The Sixth Circuit
applied the “seldom used ‘property-based’ approach to the Fourth Amendment search inquiry in
United States v Jones, 565 U.S. 400; 132 S. Ct. 945; 181 L. Ed. 2d 911 (2012),” noting that, “under
Jones, when governmental invasions are accompanied by physical intrusions, a search occurs
when the government: (1) trespasses upon a constitutionally protected area, (2) to obtain
information.” Id. (citation omitted, emphasis in original).

       Plaintiffs argue that fingerprinting is a physical intrusion on a constitutionally protected
area and is therefore a search under Jones. This Court has not found, and plaintiffs have not


20
   In their supplemental brief on remand, plaintiffs briefly argue that the City’s alleged retention
of the photographs and fingerprints “causes an ongoing intrusion that is beyond the permissible
scope of the stop.” We conclude that this issue is beyond the scope of our Supreme Court’s
remand, and we therefore decline to address it. Moreover, we are cautious of the principle that
we should “neither anticipate a question of constitutional law in advance of the necessity of
deciding it nor formulate a rule of constitutional law broader than is required by the precise facts
to which it is to be applied.” See In re Forfeiture of 2000 GMC Denali and Contents, 316 Mich
App 562, 570 n 3; 892 NW2d 388 (2016) (quotation marks and citations omitted). Whether or
for how long the City may have retained plaintiffs’ photographs or fingerprints is undetermined.
We will not engage in fact-finding, see Wolf v Detroit, 489 Mich. 923, 923; 797 NW2d 136
(2011), nor will we remand for additional fact-finding in the current context, see
MCR 7.216(A)(5). Not only are plaintiffs’ arguments conclusory and beyond the scope of the
Supreme Court’s remand, but plaintiffs’ assertions regarding the alleged retention of the
photographs and fingerprints have always been ancillary to and hinged upon plaintiffs’ challenge
to the photographs and fingerprints as having been obtained as a result of an unlawful search.
Because we have concluded that, under our current caselaw, the P&Ps were not “searches” under
the Fourth Amendment, we need not address the issue further. Any challenge to the alleged
retention of the photographs and fingerprints separate and apart from whether they were
unconstitutionally obtained in the first instance is an issue for another day.



                                               -14-
provided, cases in which the “trespass” theory has been applied to the collection of fingerprints
or the taking of pictures; rather, Jones and its progeny typically involve the government’s
warrantless placement of electronic monitoring devices that collect location data for persons or
property, see, e.g., United States v Powell, 847 F3d 760 (CA 6, 2017), although the rationale of
Jones has been applied by our Supreme Court in the context of a police intrusion onto a
homeowner’s property for the purpose of gathering information (i.e. “knock and talk”), see
People v Frederick, 500 Mich. 228; 895 NW2d 541 (2017). Indeed, Justice SCALIA, who
authored Jones in 2012, observed the very next year that the Supreme Court had never explicitly
decided the issue of whether the taking of fingerprints constituted a search under the Fourth
Amendment. See King, 133 S. Ct. at 1987 (SCALIA, J., dissenting). In the absence of any
compelling authority to the contrary, we see no reason to alter our conclusions in light of Taylor,
which is not only not binding on this Court, Abela v General Motors Corp, 469 Mich. 603, 607;
677 NW2d 325 (20043), but is significantly distinguishable, both factually and legally.

                                       V. CONCLUSION

        We conclude that the P&Ps at issue did not violate plaintiffs’ Fourth Amendment rights
under current caselaw, and accordingly affirm the trial court’s orders granting summary
disposition in favor of the City.

       Affirmed.

                                                            /s/ Mark T. Boonstra
                                                            /s/ Colleen A. O’Brien




                                               -15-